DETAILED ACTION
The following Office action concerns Patent Application Number 17/034,472.  Claims 1, 4, 7-11, 13, 15, 16, 18-21, 27 are pending in the application.
Election/Restrictions
A restriction requirement was sent to the Applicant on June 15, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on September 9, 2021 and elected Group I, claims 1, 4, 7-11, 13 and 15, without traverse.  Accordingly, claims 16, 18-21 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Peng et al (US 2016/0039728) in view of Nakada et al (US 6,329,560).
Peng et al teaches a process of making (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene comprising reacting hexachlorobutadiene with hydrogen fluoride in the presence of a catalyst (par. 14, 34, 41, 56-57).  Hydrogen fluoride is equivalent to hydrofluoric acid as that term is used in the instant specification.  The process predominantly makes (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (par. 34, 41).  The reaction time is greater than four hours (par. 56-57).  The ratio of the (Z) isomer to the (E) isomer produced is greater than 90 % (par. 26, 41).  It would have been obvious to a person of ordinary skill in the art to optimize the reaction conditions to obtain 99 % of the (Z) isomer.
  The process is conducted by adding the catalyst to hydrogen fluoride to form a first mixture, heating the first mixture to 110-150 °C for one hour, cooling the first mixture to 0 °C, adding the hexachlorobutadiene to form a second mixture, and heating the second mixture to the reaction temperature of 110-120 °C (Examples 1 and 2, par. 56-57).  No additional solvent is added (par. 56-57).  Peng et al further teaches heating the first mixture to 110 °C in example 1 and 150 °C in example 2 (par. 56-57).  It would have been obvious to a person 
Peng et al also incorporates by reference Nakada et al regarding the process of reacting hydrogen fluoride with hexachlorobutadiene to make (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (par. 41).
Nakada et al teaches a process of making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene comprising reacting hexachlorobutadiene with hydrogen fluoride in the presence of a fluorination catalyst (col. 15, lines 11-30).  The fluorination catalyst includes niobium halide (col. 6, lines 63-67).  The reaction is conducted with a molar excess of hydrogen fluoride relative to the halogenated hydrocarbon (the hexachloro-butadiene) (col. 10, lines 5-20).  The reaction is conducted at a temperature of 0 °C to 175 °C (col. 10, lines 30-35).  Hydrogen fluoride is the reaction solvent (col. 10, lines 36-41).
It would have been obvious to combine the teaching of Nakada et al with the teaching of Peng et al since Peng et specifically incorporates by reference Nakada et al regarding the method of combining hexachlorobutadiene and hydrogen fluoride to form 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (Peng, par. 41).
4 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Peng et al (US 2016/0039728) in view of Nakada et al (US 6,329,560) and Lui et al (US 5,969,197).
Peng in view of Nakada teaches a process for making (Z)—2-chloro-1,1,1,4,4,4-hexafluoro-2-butene as described above. Peng in view of Nakada does not teach that the catalyst includes niobium (V) chloride.
However, Lui et al teaches a process for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene using a catalyst, wherein the catalyst includes niobium pentachloride (abstract; col. 1, line 63).  The niobium pentachloride is chlorine/fluorine exchange catalyst (col. 1, lines 54-63).  A chlorine/fluorine exchange catalyst is equivalent to a fluorination catalyst.
Peng in view of Nakada teaches a process for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene wherein the fluorination catalyst includes niobium halide and that the halides include chloride and fluoride (Nakada, col. 6, lines 63-67).  Lui et al teaches that niobium pentachloride is a chlorine/fluorine exchange catalyst for making 2-chloro-1,1,1,4,4,4-hexafluoro-2-butene (col. 1, lines 54-63).  A chlorine/fluorine exchange catalyst is a fluorination catalyst.  It would have been obvious to a person of ordinary skill to combine the niobium pentachloride catalyst of Lui et al with the process of Peng in view of Nakada because the niobium pentachloride of Lui satisfies the criteria suggested by Peng in view of Nakada for a suitable fluorination catalyst.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        September 17, 2021